DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 9, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed May 9, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection rely on prior art cited in the IDS mailed June 12, 2022, subsequent to the Non-Final Office Action mailed May 9, 2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meldrum (US Publication No. 2018/0220546, as cited in IDS) in view of Sarti (US Publication No. 2017/0164505, as cited in IDS) and Haney (US Publication No. 2004/0020874).
Regarding claim 1, Meldrum teaches an apparatus for mounting a power module to a server chassis, the apparatus (see Figure 11) comprising: a first rail member (top support 1110) attachable to a server chassis (equipment chassis 1100); a second rail member (second electronic appliance mount 1142, including guide rails 1130) mountable (through mount fasteners 1195) to the first rail member (1110), the second rail member (1142, including 1130) comprising a plurality of mounting points (connection positions between 1142 and 1110), a power distribution board (PDB) (power supply module 1188) coupled to (see Paragraph [0047] and Figure 8) the second rail member (1142, where 1142 corresponds to 840 in Figure 8) at one of the plurality of mounting points (connection positions between 1142 and 1110), wherein the PDB (1188) is to provide power from a power source (Paragraphs [0047]-[0048], 800 receiving power through power input 810) of an electronic rack (Paragraph [0023], electronic chassis being stored in a rack) to one or more electronic devices (Figure 10, 1088 supplying power to enclosed electronic appliances 1091A-1091E) of a server (comprised of components shown in Figure 10) included in the server chassis (1000 in Figure 10), the PDB (1188 in Figure 11 corresponding to 800 in Figure8) comprising: one or more power conversion devices (Paragraph [0047], 800 comprising an AC/DC power converter) to provide power to the one or more electronic devices (Figure 10, 1088 supplying power to enclosed electronic appliances 1091A-1091E) of the server (comprised of components shown in Figure 10), and a plug (power input 810) to attach the PDB (800) to the power source of the electronic rack (see Paragraphs [0023] and [0047]-[0048]).
Meldrum does not disclose wherein the PDB is to provide power from a power bus of an electronic rack; a set of power clips to attach the PDB to the power bus of the electronic rack; and wherein each of the plurality of mounting points comprises a stopping groove to provide resistance to movement along the second rail member.
However, Sarti teaches a server chassis (Figure 1, equipment shelf 100) comprising a PDB (power distribution board 108), the PDB (108) is to provide power from a power bus (Paragraph [0015], clip 104 connected to 108 and adapted to provided power from IT power bus) of an electronic rack (Figure 3, server rack 300); and a set of power clips (clip 104 comprised of clip fins 126A and 126B) to attach the PDB (108) to the power bus (see Paragraph [0015] and Figure 4) of the electronic rack (300).
Haney teaches (in Figure 4) wherein each of the plurality of mounting points (apertures 17) comprises a stopping groove (17 engaged with alignment and support protrusion 38) to provide resistance to movement along the second rail member (Figure 4, flange 55 corresponding to 1142 in Meldrum, where engagement between protrusion 38 and aperture 17 engaged with 38 would provide sliding resistance).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the plug connection of Meldrum for the clip and bus bar connection of Sarti according to known methods to yield the predictable result of providing an electrical connection between an electronic rack and a power distribution board of a server.
It would have also been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the alignment and support protrusion 38 of Haney to the second rail member of Meldrum. Doing so would have ensured the mount fasteners 1195 of Meldrum where aligned with the corresponding attachment holes 1190 in top support 1110 (see Figure 4 and Paragraph [0023] in Haney).  
Regarding claim 2, Meldrum in view of Sarti and Haney teaches the apparatus of claim 1, and further teaches (in Meldrum) wherein the second rail member (1142, including 1130) is adjustable along a length of the first rail member (1110) (see Paragraph [0068] in Meldrum).
Regarding claim 3, Meldrum in view of Sarti and Haney teaches the apparatus of claim 1, and further teaches (in Meldrum) wherein each of the plurality of mounting points (connection positions between 1142 and 1110) of the second rail member (1142 in Figure 11 corresponding to 840 in Figure 8) further comprises: a locking hole (Figure 8, mount attach holes 850) in for fixing the PDB (800 in Figure 8 corresponding to 1188 in Figure 11) and the second rail member (1142) to the first rail member (1110) using an attachment mechanism (mount fasteners 1195; see Paragraph [0067]).
Regarding claim 4, Meldrum in view of Sarti and Haney teaches the apparatus of claim 1, and further teaches (in Meldrum) wherein the plurality of mounting points (connection positions between 1142 and 1110) comprises a plurality of mounting point groups (Figure 11, 1142 connected to attachment holes 1190 of 1110 in pairs) corresponding to a plurality of server rack configurations and power hardware designs (Paragraph [0068], mounted in various locations along 1110 permitting versatility in the installation of enclosed electronic appliances).
Regarding claim 5, Meldrum in view of Sarti and Haney teaches the apparatus of claim 1, further comprising (in Meldrum) one or more side mounting structures (Figure 1, side plates 120 corresponding to side plates 1120 in Figure 11) attachable to a side of the server chassis (chassis 100), wherein the first rail member (Figure 1, supports 110 corresponding to 1110 in Figure 11) is attachable to the server chassis (100) via the side mounting structures (see Figures 1-3 and 6 and Paragraphs [0032]-[0033], side plates 120 having various hole locations for accommodate different positions of supports 110).
Regarding claim 6, Meldrum in view of Sarti and Haney teaches the apparatus of claim 1, and further teaches (in Meldrum) wherein the second rail member (1142, including guide rails 1130; see guide rails 630 in Figure 6) comprises a plurality of sectional members (guide rails 1130) that are each individually adjustable along the first rail member (1110) (Figure 6, where guide rails 630A slides along support 610A, 630A and 610A corresponding to 1130 and 1110 in Figure 11).
Regarding claim 7, Meldrum in view of Sarti and Haney teaches the apparatus of claim 6, and further teaches (in Meldrum) wherein the first rail member (610A in Figure 6 corresponding to 1110 in Figure 11) comprises a second set of stopping grooves (mounting locations 660) associated with a third set of stopping grooves (between tabs 690A and 690B) of the second rail member (1142, including 1130s, where guide rails 1130 corresponds to guide rails 630 in Figure 6), the second and third set of stopping grooves (mounting locations 660 and recesses tabs 690A-690B) to provide resistance to movement of the plurality of section members (guide rails 630A and 630B corresponding to guide rails 1130 in Figure 11) of the second rail member (1142, including 1130s) along a length of the first rail member (610 in Figure 6 corresponding to 1110 in Figure 11).
Regarding claim 8, Meldrum disclose an electronic rack (see Paragraph [0023]) of a data center comprising: a server chassis (equipment chassis 1100), wherein the server chassis (1100) comprises: a first rail member (top support 1110) of the server chassis (1100); a second rail member (second electronic appliance mount 1142, including guide rails 1130) mountable to the first rail member (1110), the second rail member (1142) comprising a plurality of mounting points (connection positions between 1142 and 1110); a power distribution board (PDB) (power supply module 1188) coupled to the second rail member (1142) at one of the plurality of mounting points (1142 connected to 1190s of 1110 through mount fasteners 1195), wherein the PDB (1188) is to provide power from a power source (Paragraphs [0047]-[0048], 800 receiving power through power input 810) of an electronic rack (Paragraph [0023], electronic chassis being stored in a rack) to one or more electronic devices (Figure 10, enclosed electronic appliances 1091A-1091E) of a server (comprised of components shown in Figure 10) included in the server chassis (1000 in Figure 10), the PDB (1188 in Figure 11 corresponding to 800 in Figure8) comprising: one or more power conversion devices (Paragraph [0047], 800 comprising an AC/DC power converter) to provide power to the one or more electronic devices (Figure 10, 1088 supplying power to enclosed electronic appliances 1091A-1091E) of the server (comprised of components shown in Figure 10), and a plug (power input 810) to attach the PDB (800) to the power source of the electronic rack (see Paragraphs [0023] and [0047]-[0048]).
Meldrum does not disclose a plurality of server shelves to receive a plurality of server chassis; wherein the PDB is to provide power from a power bus of an electronic rack; a set of power clips to attach the PDB to the power bus of the electronic rack; and wherein each of the plurality of mounting points comprises a stopping groove to provide resistance to movement along the second rail member.
However, Sarti teaches an electronic rack comprising a plurality of server shelves (Figure 3, shelf slots 355) to receive a plurality of server chassis (Paragraph [0031], the plurality of self-slots 355 receiving a plurality of self-chasses 354); wherein the plurality of server chassis (Figure 1, equipment shelf 100 corresponding to shelf chassis 354 in Figure 3) comprising a PDB (power distribution board 108), the PDB (108) is to provide power from a power bus (Paragraph [0015], clip 104 connected to 108 and adapted to provided power from IT power bus) of an electronic rack (Figure 3, server rack 300); and a set of power clips (104 comprised of clip fins 126A and 126B) to attach the PDB (108) to the power bus (see Paragraph [0015] and Figure 4) of the electronic rack (300).
Haney teaches (in Figure 4) wherein each of the plurality of mounting points (apertures 17) comprises a stopping groove (17 engaged with alignment and support protrusion 38) to provide resistance to movement along the second rail member (Figure 4, flange 55 corresponding to 1142 in Meldrum, where engagement between protrusion 38 and aperture 17 engaged with 38 would provide sliding resistance).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the plug connection of Meldrum for the clip and bus bar connection of Sarti according to known methods to yield the predictable result of providing an electrical connection between an electronic rack and a power distribution board of a server.
It would have also been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined a plurality of the server chassis from Meldrum to the electronic rack as taught in Sarti; and combined the alignment and support protrusion 38 of Haney to the second rail member of Meldrum. Doing so would have increased the computing power of the server system and ensured the mount fasteners 1195 of Meldrum where aligned with the corresponding attachment holes 1190 in top support 1110 (see Figure 4 and Paragraph [0023] in Haney).  
Regarding claim 9, Meldrum in view of Sarti and Haney teaches the electronic rack of claim 8, and further teaches (in Meldrum) wherein the second rail member (1142, including 1130s) is adjustable along a length of the first rail member (1110) (see Paragraph [0068] in Meldrum).
Regarding claim 10, Meldrum in view of Sarti and Haney teaches the electronic rack of claim 8, and further teaches (in Meldrum) wherein each of the plurality of mounting points of the second rail member (1142 in Figure 11 corresponding to 840 in Figure 8) further comprises: a locking hole (Figure 8, mount attach holes 850) in for fixing the PDB (800 in Figure 8 corresponding to 1188 in Figure 11) and the second rail member (1142, including 1130s) to the first rail member (1110) using an attachment mechanism (mount fasteners 1195).
Regarding claim 11, Meldrum in view of Sarti and Haney teaches the electronic rack of claim 8, and further teaches (in Meldrum) wherein the plurality of mounting points (connection positions between 1142 and 1110) comprises a plurality of mounting point groups (Figure 11, 1142 connected to attachment holes 1190 of 1110 in pairs) corresponding to a plurality of server rack configurations and power hardware designs (Paragraph [0068], mounted in various locations along 1110 permitting versatility in the installation of enclosed electronic appliances).
Regarding claim 12, Meldrum in view of Sarti and Haney teaches the electronic rack of claim 8, further comprising (in Meldrum) one or more side mounting structures (Figure 1, side plates 120 corresponding to side plates 1120 in Figure 11) attachable to a side of the server chassis (chassis 100), wherein the first rail member (Figure 1, supports 110 corresponding to 1110 in Figure 11) is attachable to the server chassis (100) via the side mounting structures (see Figures 1-3 and 6 and Paragraphs [0032]-[0033], side plates 120 having various hole locations for accommodate different positions of supports 110).
	Regarding claim 13, Meldrum in view of Sarti and Haney teaches the electronic rack of claim 8, and further teaches (in Meldrum) wherein the second rail member (1142) comprises a plurality of sectional members (guide rails 1130) that are each individually adjustable along the first rail member (1110) (Figure 6, where guide rails 630A slides along support 610A, 630A and 610A corresponding to 1130 and 1110 in Figure 11).
	Regarding claim 14, Meldrum in view of Sarti and Haney teaches the electronic rack of claim 13, and further teaches (in Meldrum) wherein the first rail member (610A in Figure 6 corresponding to 1110 in Figure 11) comprises a second set of stopping grooves (mounting locations 660) associated with a third set of stopping grooves (between tabs 690A and 690B) of the second rail member (comprised of 1142 and 1130s, where guide rails 1130 corresponds to guide rails 630 in Figure 6), the second and third set of stopping grooves (mounting locations 660 and recesses tabs 690A-690B) to provide resistance to movement of the plurality of section members (guide rails 630A and 630B corresponding to guide rails 1130 in Figure 11) of the second rail member (comprised of 1142 and 1130s) along a length of the first rail member (610 in Figure 6 corresponding to 1110 in Figure 11).
Regarding claim 15, Meldrum discloses a method of configuring a power distribution board (PDB) (power supply module 1188) in a server chassis (equipment chassis 1100), the method comprising: installing a first rail member (top support 1110) to the server chassis (1100); mounting a second rail member (comprised of guide rails 1130 and second electronic appliance mount 1142) to the first rail member (1110; see also Figure 6), the second rail member (1130 and 1142) comprising a plurality of mounting points (connection positions between 1142 and 1110); attaching a power distribution board (PDB) (1188) to the second rail member (Figure 8, power supply module 800 attached to mount 840, where 840 corresponds to 1142 in Figure 11) at one of the plurality of mounting points (connection positions between 1142 and 1110), wherein the PDB (1188) is to provide power from a power source (Paragraphs [0047]-[0048], 800 receiving power through power input 810) of an electronic rack (Paragraph [0023], electronic chassis being stored in a rack) to one or more electronic devices (Figure 10, enclosed electronic appliances 1091A-1091E) of a server (comprised of components shown in Figure 10) included in the server chassis (1000 in Figure 10), wherein attaching the PDB (Figure 8, 800) comprises positioning the PDB (800) on the second rail member (840) at the one Appl. Serial No.: 17/192,729-4- Atty. Docket No.: 9922P633US1 (P633)of the plurality of mounting points (Figure 11, connection positions between 1142 and 1110, where 1142 corresponds to 840 in Figure 8), the PDB (1188 in Figure 11 corresponding to 800 in Figure 8) comprising: one or more power conversion devices (Paragraph [0047], 800 comprising an AC/DC power converter) to provide power to the one or more electronic devices (Figure 10, enclosed electronic appliances 1091A-1091E) of the server (comprised of components shown in Figure 10), and a plug (power input 810) to attach the PDB (800) to the power source of the electronic rack (see Paragraphs [0023] and [0047]-[0048]).
Meldrum does not disclose wherein the PDB is to provide power from a power bus of an electronic rack; a set of power clips to attach the PDB to the power bus of the electronic rack; and wherein each of the plurality of mounting points comprises a stopping groove to provide resistance to movement of the PDB along the second rail member.
However, Sarti teaches a server chassis (Figure 1, equipment shelf 100) comprising a PDB (power distribution board 108), the PDB (108) is to provide power from a power bus (Paragraph [0015], clip 104 connected to 108 and adapted to provided power from IT power bus) of an electronic rack (Figure 3, server rack 300); and a set of power clips (104 comprised of clip fins 126A and 126B) to attach the PDB (108) to the power bus (see Paragraph [0015] and Figure 4) of the electronic rack (300).
Haney teaches (in Figure 4) wherein each of the plurality of mounting points (apertures 17) comprises a stopping groove (17 engaged with alignment and support protrusion 38) to provide resistance to movement along the second rail member (Figure 4, flange 55 corresponding to 1142 in Meldrum, where engagement between protrusion 38 and aperture 17 engaged with 38 would provide sliding resistance).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the plug connection of Meldrum for the clip and bus bar connection of Sarti according to known methods to yield the predictable result of providing an electrical connection between an electronic rack and a power distribution board of a server.
It would have also been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the alignment and support protrusion 38 of Haney to the second rail member of Meldrum. Doing so would have ensured the mount fasteners 1195 of Meldrum where aligned with the corresponding attachment holes 1190 in top support 1110 (see Figure 4 and Paragraph [0023] in Haney).
Regarding claim 16, Meldrum in view of Sarti and Haney teaches the method of claim 15, and further teaches (in Meldrum) wherein mounting the second rail member (1142, including 1130) to the first rail member (1110) comprises: adjusting the second rail member (1142, including 1130) to a position on the first rail member (1110) corresponding to a configuration of a server rack (Paragraph [0068], mounted in various locations along 1110 within 1100 permitting versatility in the installation of enclosed electronic appliances).
Regarding claim 17, Meldrum in view of Sarti and Haney teaches the method of claim 15, and further teaches (in Meldrum) wherein attaching the PDB (Figure 8, power supply module 800) to the second rail member (800 mounted to 840, where 840 corresponds to 1142 in Figure 11) at one of the plurality of mounting points (connection between 1142 and 1110) further comprises: rigidly attaching the PDB (800) to the second rail member (840) (see Paragraph [0047]).
Regarding claim 19, Meldrum in view of Sarti and Haney teaches the method of claim 15, and further teaches (in Meldrum) wherein installing the first rail member (Figure 1, support 110 in Figure 1 corresponding to 1110 in Figure 11) to the server chassis (100) comprises: attaching the first rail member (110) to one or more side mounting structures (side plates 120) of the server chassis (100) (Figures 1-3 and 6 and Paragraphs [0032]-[0033], 110s mounted to 120s through fixation holes), wherein the side mounting structure (120s) provides for elevation adjustment of the first rail member (110) (see Figures 1-3 and 6 and Paragraphs [0032]-[0033], side plates 120 having various hole locations for accommodate different positions of supports 110; see also annotated Figure 1 below).

    PNG
    media_image1.png
    493
    702
    media_image1.png
    Greyscale

Regarding claim 20, Meldrum in view of Sarti and Haney teaches the method of claim 15, and further teaches (in Meldrum) wherein the second rail member (1142, including 1130s) comprises a plurality of sectional members (guide rails 1130) that are each individually adjustable along the first rail member (1110) (Figure 6, guide rails 630 adjustable along support 610, where 630 and 610 correspond to 1130 and 1110 in Figure 11).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Meldrum (US Publication No. 2018/0220546, as cited in IDS) in view of Sarti (US Publication No. 2017/0164505, as cited in IDS), Haney (US Publication No. 2004/0020874), and Rumney (US Publication No. 2003/0213757).
Regarding claim 18, Meldrum in view of Sarti and Haney teaches method of claim 17, and further teaches (in Meldrum) wherein the PDB (Figure 8, 800) is rigidly attached (see Paragraph [0047]) to the second rail member (840) at the one of the plurality of mounting points (Figures 11, 1188 attached at point corresponding to connection positions between 1142 and 1110, where 1188 corresponds to 800 in Figure 8), but does not explicitly teach wherein the PDB is attached using an attachment mechanism and a locking hole.
However, Rumney teaches (in Figure 1) wherein a component enclosure (110) is attached to a second rail member (telescoping portion 106) using an attachment mechanism (screws 112) and a locking hole (openings 114 and 116).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have attached the PBD to the second rail of Meldrum in view of Sarti and Haney using the screw attachment mechanism of Rumney. Doing so would have allowed the PDB to be securely fastened to the second rail, while also allowing for the PDB to be easily removed/disconnected in the event the PDB needs to be replaced and/or upgraded. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 12, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841